UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4016


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RENE ALEJO RUIZ-CASTILLO,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00020-WO-2)


Submitted:   November 8, 2010                 Decided:   May 26, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


K.E. Krispen Culbertson, CULBERTSON & ASSOCIATES, Greensboro,
North Carolina, for Appellant.      Anna Mills Wagoner, United
States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rene Alejo Ruiz-Castillo appeals his jury conviction

for conspiracy to distribute and possession with the intent to

distribute more than fifty kilograms of marijuana, in violation

of 21 U.S.C. §§ 841, 846 (2006).                 Ruiz-Castillo asserts that the

district court erred when it admitted into evidence a statement

made by his co-conspirator and instructed the jury on willful

blindness.      We affirm.

            Although “[r]ulings related to admission and exclusion

of   evidence        are   addressed    to       the    sound     discretion    of    the

[district court] and will not be reversed absent an abuse of

that    discretion,”       United    States      v.     Stitt,    250   F.3d   878,   896

(4th Cir. 2001), we review for plain error where, as here, no

objection to the evidentiary ruling is made at trial, United

States v. Perkins, 470 F.3d 150, 155 (4th Cir. 2006).

            A statement is not hearsay if it is offered against

the defendant and is a statement of a co-conspirator of the

defendant       “during      the    course       and     in     furtherance     of    the

conspiracy.”         Fed. R. Evid. 801(d)(2)(E).                For a statement to be

admissible under Rule 801(d)(2)(E), there “must be evidence that

there    was     a     conspiracy      involving         the     declarant     and    the

nonoffering party, and that the statement was made during the

course    and   in     furtherance     of    the       conspiracy.”      Bourjaily     v.

United    States,      483   U.S.    171,    175       (1987)    (internal     quotation

                                             2
marks omitted).            Accordingly, when the Government shows by a

preponderance of the evidence that (i) a conspiracy existed of

which the defendant was a member, and (ii) the co-conspirator’s

statement was made during the course of and in furtherance of

the conspiracy, the statement is admissible.                                United States v.

Neal,    78     F.3d     901,    905     (4th       Cir.    1996);         United    States     v.

Blevins, 960 F.2d 1252, 1255 (4th Cir. 1992).

               We   conclude       that        the    Government’s              evidence      amply

demonstrated that a conspiracy to distribute more than fifty

kilograms of marijuana existed between June and December 2007

and     that     Ruiz-Castillo           was     a    member          of    the     conspiracy.

We further       conclude       that     the    admitted         statement        was    made    in

furtherance         of    the      conspiracy,         as        it     pertained        to     the

declarant’s plan for obtaining some of the conspiracy’s supply

of marijuana for further distribution.                       Accordingly, we conclude

that    the    district     court      committed       no    error         in    admitting      the

statement.

               Ruiz-Castillo        also       contends     that       the      district      court

erred in instructing the jury on willful blindness.                                     We review

this issue for abuse of discretion.                         United States v. Jeffers,

570 F.3d 557, 566 (4th Cir.), cert. denied, 130 S. Ct. 645

(2009).        “A willful blindness . . . instruction allows the jury

to    impute    the      element    of    knowledge         to    the      defendant       if   the

evidence indicates that he purposely closed his eyes to avoid

                                                3
knowing what was taking place around him.”                                United States v.

Ruhe,   191     F.3d    376,      384   (4th    Cir.      1999)       (internal     quotation

marks omitted); see also United States v. Whittington, 26 F.3d

456, 463 (4th Cir. 1994) (“The record need not contain direct

evidence . . . that the defendant deliberately avoided knowledge

of wrongdoing; all that is necessary is evidence from which the

jury    could       infer    deliberate        avoidance        of    knowledge.”).             “A

willful       blindness      instruction        is       proper      when    the    defendant

asserts a lack of guilty knowledge but the evidence supports an

inference      of    deliberate         ignorance”        on    the       defendant’s         part.

Ruhe, 191 F.3d at 384 (internal quotation marks omitted).

              Ruiz-Castillo’s defense was that he did not know that

bales of marijuana were hidden inside the pallets of ceramic

tile a co-conspirator instructed him to break.                              After review of

the record, we conclude that the jury could properly infer that

Ruiz-Castillo         closed      his   eyes       to    his   involvement         in     a    drug

operation.       Moreover, the district court properly instructed the

jury    not    to    infer     guilty     knowledge           from    a    mere    showing      of

careless      disregard      or    mistake.             See    United      States    v.       Guay,

108 F.3d 545, 551 (4th Cir. 1997).                        We therefore conclude that

the district court did not abuse its discretion in instructing

on willful blindness.

              Accordingly, we affirm the district court’s judgment.

We   dispense       with    oral    argument        because       the      facts    and       legal

                                               4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5